Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 1-3, 5-6, 14, 20, 22-24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2022/0053468 to Chen et al. (hereinafter Chen) in view of WIPO publication WO 2020/064512 to Frenne et al. (hereinafter Frenne)  

 As to claims 1 and 28, 29 and 30, Chen discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving downlink control information from a base station (Chen; Fig.6 shows UE receiving DCI from a base station); 
identifying a first physical downlink control channel candidate, a second physical downlink control channel candidate, and a combined physical downlink control channel candidate (Chen Fig.7:S210; [0054]; [0056] shows and discloses of identifying plurality of search spaces wherein search spaces includes PDCCH candidates. Fig.8 shows first search space, second search space. [0093] discloses DCI in a combined PDCCH signal corresponds to combined physical downlink control channel candidate);
 Chen discloses of determining plurality of search spaces and also discloses of detecting the DCI in the plurality of search spaces. Chen fails to explicitly disclose of decoding DCI. However, Frenne discloses 
decoding the downlink control information from at least one of the first physical downlink control channel candidate, the second physical downlink control channel candidate, and the combined physical downlink control channel candidate based at least in part on the identifying (Frenne; page 2, lines 7-9; Page 28, lines 31-32 and page 29, lines 1-22 discloses decoding DCI from a PDCCH candidate); 
identifying that the downlink control information corresponds to the combined physical downlink control channel candidate (Frenne; page 39, lines 17-34 and page 40, lines 1-4 discloses multiple PDCCHs schedule a same PDSCH or PUSCH to achieve a many-to-one mapping of the PDCCH to the PDSCH or PUSCH); and 
communicating with the base station based at least in part on identifying that the downlink control information corresponds to the combined physical downlink control channel candidate (Frenne; page 39, lines 17-34 and page 40, lines 1-4 discloses multiple PDCCHs schedule a same PDSCH or PUSCH to achieve a many-to-one mapping of the PDCCH to the PDSCH or PUSCH. Page 13, lines 4-10 discloses PDCCH message includes scheduling information for a physical uplink shared channel, PUSCH transmission or a physical downlink shared channel, PDSCH, reception communicating with base station).
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention. One would be motivated to combine the teachings in order to determine a particular type of communication by a UE based on decoded information and thus provide a QoS. 

As to claims 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen-Frenne discloses further comprising: identifying an indication in the downlink control information, the indication indicating that the downlink control information corresponds to the combined physical downlink control channel candidate (Frenne; page 14, lines 33-34; Page 15, line 1. page 39, lines 17-34 and page 40, lines 1-4). 

As to claims 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Chen-Frenne discloses wherein identifying the indication in the downlink control information comprises:
 descrambling a cyclic redundancy check of the downlink control information with a radio network temporary identifier indicating that the downlink control information corresponds to the combined physical downlink control channel candidate (Frenne; page 30, lines 17-28)  

As to claims 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen-Frenne discloses wherein identifying that the downlink control information corresponds to the combined physical downlink control channel candidate comprises: 
identifying that the downlink control information corresponds to the combined physical downlink control channel candidate based at least in part on a configuration that indicates that the first physical downlink control channel candidate is associated with the second physical downlink control channel candidate (Chen; [0054]-[0056]).

As to claims 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen-Frenne discloses wherein identifying the first physical downlink control channel candidate, the second physical downlink control channel candidate, and the combined physical downlink control channel candidate comprises: 
identifying the first physical downlink control channel candidate in a first search space set, the second physical downlink control channel candidate in a second search space set, and the combined physical downlink control channel candidate in the first search space set and the second search space set (Chen; [0054]-[0056])

As to claims 14, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen-Frenne discloses further comprising: 
identifying that a physical downlink shared channel scheduled by the downlink control information is rate matched around resources of the first physical downlink control channel candidate and the second physical downlink control channel candidate corresponding to the downlink control information based at least in part on identifying that the downlink control information corresponds to the combined physical downlink control channel candidate (Chen; [0054]-[0056]).

As to claims 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen-Frenne discloses further comprising:
 identifying that the downlink control information corresponding to the combined physical downlink control channel candidate schedules a physical downlink shared channel (Frenne; page 39, lines 17-34 and page 40, lines 1-4 discloses multiple PDCCHs schedule a same PDSCH or PUSCH); and 
identifying resources of a physical uplink control channel for a hybrid automatic repeat request transmission for the physical downlink shared channel based at least in part on a number of control channel elements and a starting control channel element index from a first control resource set corresponding to the first search space set or from a second control resource set corresponding to the second search space set based at least in part on identifying that the downlink control information corresponds to the combined physical downlink control channel candidate (Chen; [0049]).

As to claims 22, the rejection of claim 6 as listed above is incorporated herein. In addition, Chen-Frenne discloses further comprising: 
identifying resources of a physical uplink control channel based at least in part on a number of control channel elements and a starting control channel element index from both a first control resource set corresponding to the first search space set and a second control resource set corresponding to the second search space set based at least in part on identifying that the downlink control information corresponds to the combined physical downlink control channel candidate (Frenne; page 30, lines 17-28) .

As to claims 23, the rejection of claim 6 as listed above is incorporated herein. In addition, Chen-Frenne discloses further comprising: 
identifying that a first control resource set pool index of a first control resource set corresponding to the first search space set is different from a second control resource set pool index of a second control resource set corresponding to the second search space set based at least in part on identifying that the downlink control information corresponds to the combined physical downlink control channel candidate (Frenne; page 30, lines 17-28)  

As to claims 24, the rejection of claim 23 as listed above is incorporated herein. In addition, Chen-Frenne discloses further comprising: 
identifying that the downlink control information corresponding to the combined physical downlink control channel candidate schedules a physical downlink shared channel (Frenne; page 30, lines 17-28); 
identifying a hybrid automatic repeat request acknowledgement codebook for the scheduled physical downlink control channel based at least in part on the first control resource set pool index or the second control resource set pool index based at least in part on identifying that the first control resource set pool index and the second control resource set pool index are different (Chen; [0049]); and 
transmitting the hybrid automatic repeat request acknowledgement codebook for the scheduled physical downlink control channel (Chen; [0049]).

Allowable Subject Matter
	Claims 4, 7-13, 15-19, 21 and 25-27 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478